Citation Nr: 1602133	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a stomach disorder, esophageal lesions and diverticulitis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2011, March 2013, and February 2014, the Board remanded the appeal for additional development.  In March 2015, the Board denied service connection for a stomach disorder and esophageal lesions.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the parties filed a Joint Motion for Remand (joint motion) moving the Court to vacate and remand the Board's March 2015 decision.  By Order dated October 8, 2015, the Court granted the joint motion and remanded the matter for action consistent with the terms.  

As discussed in further detail below, the appeal issue is being rephrased to include diverticulitis.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The joint motion identified several bases for remand.  First, the parties agreed that the Board did not provide adequate reasons and bases for its decision because it did not discuss whether the claimed conditions were related to in-service herbicide exposure.  

Second, the parties agreed that the June 2013 VA examination was inadequate because it did not explain whether the Veteran's stomach disorder was aggravated by his Diclofenac medication.  The joint motion notes that the rationale appeared to support whether the medication caused gastroesophageal reflux disorder (GERD) in the early 1980's and not whether it has since aggravated it.  The parties indicated that remand was necessary for the examiner to clarify whether the Veteran's GERD was aggravated by his Diclofenac and why.  

Third, the parties noted that the Board did not consider whether the Veteran's diverticulitis was service-connected as part of the claim.  The parties specifically agreed that the claim for a stomach disorder and esophagus lesions encompassed a claim for service connection for diverticulitis.  See Clemons. 

Review of the claims folder shows that VA medical opinions were obtained in July 2011, June 2013, and June 2014.  Considering the joint motion, and in an effort to address all claimed conditions and all potential theories of entitlement, the Board finds that further examination and opinion are needed.  

Updated VA and private medical records should also be obtained.  38 C.F.R. § 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Salt Lake City, Utah for the period from October 2012 to the present.  

2.  Contact the Veteran and request that he complete an authorization for the release of any additional private medical records for claimed stomach, esophageal, and intestinal conditions.  Identified records should be requested.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed stomach, esophageal and intestinal conditions.  The electronic claims folder must be available for review.  

The examiner is requested to identify all stomach, esophageal and/or intestinal disorders present during the appeal period (October 2005 to present).  

For each disorder identified, the examiner is requested to address the following:

(a) Is it at least as likely as not related to active service or events therein, to include presumed Agent Orange exposure.  The examiner is advised that service connection for the claimed disorders can be established on a direct basis as related to Agent Orange and is not precluded solely because a disease is not specifically listed as a presumptive condition associated with herbicide exposure. 

(b) Is it at least as likely as not proximately due to or aggravated (permanently worsened) by service-connected PTSD or any medication taken for service-connected disability, to include Diclofenac.  

A complete rationale must be provided for any opinion offered.  

4.  Upon completion of the requested development, and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




